Respondent's board of trustees, by written contract, May 25, 1922, employed appellant to teach in the town of Castleford for nine months beginning September 5, 1922, at an agreed and stipulated compensation. Appellant commenced work on the 5th continuing until the 28th, when she was released because she did not have a state of Idaho teacher's certificate, in compliance with sec. 76 of chap. 215 of the 1921 Session Laws, page 464. Under protest she ceased work a day or two thereafter, and later brought suit for compensation claimed to be due for the time she taught, and for damages accruing between the date of her discharge and the securing of other employment, and attorneys' fees.
The defense was the lack of a certificate as required by sec. 76, supra. Appellant's counter attack was that she had an Idaho certificate, dated September 1, 1922, though in fact not issued until after December 25, 1922, the same based on appellant holding a sixty-hour diploma from the Kirksville, Missouri, State Normal School, and being a graduate from a two-year normal course thereat, and a successful examination as provided in sec. 82, chap. 215, supra.
Respondent contends that this certificate could have no retroactive effect and that appellant must have had an Idaho certificate at the time of her employment, if not at the time the contract was made.
The deposition of Carrie E. Plummer, an attache of the office of the state board of education, shows that appellant made application for state elementary certificate August 10, 1922, received in the board's office, August 17th, and that on September 1st the office received, by means of appellant's diploma above referred to, proof of her graduation from the two years' normal course and that, on September 30th, she entered examinations on the two subjects required by sec. 82, p. 465, of the 1921 Session Laws, and was on October 20, 1922, notified that she had passed, and that on payment of the fee of five dollars the certificate would be issued, which was done December 5, 1922, dated September 1, 1922. *Page 111 
It thus appears that on September 30, 1922, aside from the payment of the five dollar fee, the appellant had furnished the state board with the necessary credentials and proof that she was entitled to a certificate, though the passing grades were not determined to be such until October 20th.
Bradfield v. Avery, 16 Idaho 769, 102 P. 687, 23 L.R.A., N. S., 1228, passed upon the board's right to antedate a certificate under sec. 593 of the Revised Codes, holding that the board could antedate the certificate to the time the applicant had furnished proof of his or her qualification. Sec. 593 was later substantially enacted as C. S., sec. 5953, which was in turn repealed by the 1921 Session Laws, and sec. 83 came into effect. Sec. 593, supra, and the sections extant at that time pertinent to the discussion herein were no more, if not in fact less, restrictive than secs. 76 and 83, supra. Applying, therefore, the rule laid down in Bradfield v. Avery, supra, to the facts herein, the earliest that the certificate could have been dated was September 30th, prior to which date the respondent board had notified appellant that her contract was void. Since she had no valid contract because she possessed no Idaho certificate, for the time she taught she was not entitled to compensation from September 5th to the 22d (sec. 76, supra), and for the same reason she was not entitled to damages for her unemployment after her discharge.
Numerous statutes of a similar character are referred to, and the various constructions placed thereon, are discussed in 35 Cyc. 1070. Each statute, however, is worded differently and must be considered by itself, and inasmuch as our court has heretofore substantially decided the sole question involved herein, it is unnecessary to refer to or analyze such or any other authorities.
The judgment is affirmed, costs awarded to respondent.
Wm. E. Lee, C.J., and Taylor and T. Bailey Lee, JJ., concur. *Page 112